Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Ex Parte Jonathan Jason Anderson                       Appeal from the 4th District Court of Rusk
                                                        County, Texas (Tr. Ct. No. 2018-118).
 No. 06-18-00102-CV                                     Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
                                                        Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render judgment denying
Anderson’s petition for expunction. We also order that any documents turned over to the trial
court or Anderson be returned to the submitting agencies.
       We further order that the appellee pay all costs of this appeal.


                                                       RENDERED APRIL 4, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk